Citation Nr: 0317735	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  97-23 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for a multiple joint 
disorder.  

3.  Entitlement to service connection for skin cancer.  

4.  Entitlement to service connection for a disorder 
manifested by insomnia, apart from the already service-
connected post-traumatic stress disorder (PTSD).

5.  Entitlement to service connection for a disorder 
manifested by fatigue, apart from the already service-
connected PTSD.

6.  Entitlement to service connection for a disorder 
manifested by memory loss, apart from the already service-
connected PTSD.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran had active service from March 1968 to February 
1970, and from November 1990 to March 1991.  He also had a 
period of active duty training in the Army National Guard 
from January to September 1980.  

This case comes before the Board of Veterans' Appeals (Board) 
from a February 1997 rating decision of the RO.  The veteran 
testified at a local hearing there in November 1997.  

The veteran also appears to be raising claims for an 
additional skin rash or other skin condition, and for a 
distinct diagnosed cervical spine disorder, apart from an 
undiagnosed illness manifested by joint pain.  And he appears 
to have raised an informal claim, as well, for travel cost 
reimbursement.  Since, however, these additional issues are 
not currently before the Board (see 38 C.F.R. § 20.200 
(2002)), they are referred to the RO for appropriate action.  







FINDINGS OF FACT

1.  The veteran's DD Form 214 confirms that he was called to 
active duty in support of Operation Desert Storm/Shield from 
November 1990 to May 1991, and that he served in the 
Southwest Asia theater of operations from December 17, 1990 
to April 11, 1991.

2.  The veteran's subjective complaints of joint pain have 
been attributed to several known diagnoses-residuals of a 
right ankle sprain, a postural back strain, a viral 
infection, cervical radiutus syndrome, early degenerative 
changes, and arthritis.  

3.  The veteran does not currently have a skin cancer 
disability.  



CONCLUSIONS OF LAW

1.  The veteran does not have joint pain due to an 
undiagnosed illness that was incurred in or aggravated during 
service, nor does he have joint pain, an arthritis disorder 
or other objective indications of disability involving his 
joints that may be presumed to have been so incurred. 38 
U.S.C.A. §§ 1110, 1117, 1131, 1153 (West 2002); 38 C.F.R. §§ 
3.303, 3.306, 3.307, 3.309, 3.317 (2002).

2.  The claim of service connection for a skin cancer 
disability is denied as a matter of law.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicability of the Veterans Claims Assistance Act of 
2000 (the "VCAA")

Congress recently modified or clarified VA's duties to notify 
and assist claimants with the passage of the VCAA, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This change in the law 
is applicable to all claims filed on or after the date of its 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See, too, Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VCAA is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002), and the implementing 
regulations are found at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  

The VCAA requires, in part, that VA notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claims-
where at least a substantially complete application has been 
submitted.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. § 5103(a).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

VA's duties pursuant to this new law, where triggered, have 
been fulfilled.  In each instance, as it became apparent that 
there may be any information, or medical or lay evidence, not 
previously provided to VA, that may have been necessary to 
substantiate the veteran's claims of a multiple joint 
disorder or of a skin cancer disability, VA notified him of 
the necessary information, which evidence he was to submit, 
and which evidence VA would attempt to obtain on his behalf.  
The RO did this in numerous notice letters to him.  In 
particular, the RO notified him in February 1997, May 1998, 
February 1999, and February 2000 that it needed additional 
evidence from him in order for his claims to be successful, 
and he was also informed of the need to keep VA apprised of 
any additional information or evidence.  

The evidence also shows the veteran was notified of the RO's 
rating decisions and received a statement of the case (SOC) 
and supplemental statements of the case (SSOCs) during the 
course of his appeal.  When considered collectively, 
they apprised him of the type of evidence needed to 
substantiate his allegations-and prevail, and of the 
governing laws and regulations.  Thus, the RO also notified 
him of what the evidence must show.  

Although the veteran initially checked a box on his May 1997 
VA Form 9 showing that he desired a travel board hearing, he 
amended his initial answer that he would travel to 
Washington, D.C., and instead typed in a request for a local 
hearing at the RO.  His representative further clarified, in 
the May 1997 cover sheet, that the veteran desired a local 
hearing.  The veteran never requested any additional 
hearings, although he did point out several instances over 
the years where he felt VA missteped in adjudicating his 
claim.  Under these facts, the Board finds that the veteran 
requested only the local hearing that was already afforded to 
him in November 1997.  Thus, no further action on this 
question is necessary.  

In July 1999, the RO returned some diagnostic studies or 
films to the veteran, as there was no facility at the VARO to 
store such films, and as rating examiners and specialists do 
not possess the medical expertise to interpret such special 
studies, without medical training (nor does the Board).  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  However, as 
multiple reports interpreting these films are of record, and 
as these studies are shown to relate to a diagnosis of the 
veteran's cervical spine, which is not currently the specific 
issue in the instant case, no further action on this question 
is necessary.  

Because no additional relevant evidence has been cited by the 
veteran as being available, but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify him what hypothetical evidence would be obtained by VA 
and what evidence would be obtained by him is harmless.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  Of 
course, an error is not harmless when it reasonably affects 
the outcome of the case.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed.Cir. 1998).  Here, though, there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of the appeal with respect to the veteran's increased rating 
for his otitis externa.  Hence, the Board finds that any such 
failure is inconsequential.  While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Additionally, the VCAA and implementing regulations eliminate 
the requirement that a veteran submit evidence of well-
grounded claims, and provide that VA will assist him in 
obtaining evidence necessary to substantiate his claims-but 
that VA is not required to provide assistance to him if there 
is no reasonable possibility that it would aid in 
substantiating his claims.  

Although the veteran's claims were initially denied as not 
well grounded in February and April 1997, the RO completely 
readjudicated his claims, on more than one occasion, since 
that time-and has provided the veteran notice of the 
information and evidence that is required in order for his 
claims to be successful.  

Concerning the duty to assist, a very recent decision by the 
U.S. Court of Appeals for the Federal Circuit discusses what 
the Board, itself, may do in developing claims and what, 
instead, must be done by the RO as the agency of original 
jurisdiction over the case.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d (Fed. Cir. 2003) 
(holding notice provision contained in 38 C.F.R. § 19.9(a)(2) 
invalid, as it operates with 38 C.F.R. § 20.1304, as contrary 
to 38 U.S.C.A. § 7104(a), and also invalidating the language 
of 38 C.F.R. § 19.9(a)(2)(ii), as contrary to the specific 
time limit provided in 38 U.S.C.A. § 5103(b)(1)); compare 
Janssen v. Principi, 15 Vet. App. 370 (2001) (per curiam) 
(appellant represented by counsel presumed to be versed in 
facts and applicable law may waive consideration on appeal of 
any notice and duty-to-assist rights pursuant to 38 U.S.C.A. 
§§ 5103 and 5103A).  

VA's General Counsel since has issued a precedent opinion in 
response to the holdings in the DAV case.  See VAOPGCPREC 1-
2003 (May 21, 2003).  Briefly stated, VA's General Counsel 
held that:  the Board retains the authority to develop 
evidence in an appeal, but may not decide the appeal absent a 
waiver of originating agency consideration; the Board has the 
authority to obtain such waivers; the Board has the authority 
to issue "VCAA letters," subject to the limitations set 
forth in the Federal Circuit Court's decision; and BVA 
is not required to identify and readjudicate appeals decided 
under the "development regulations" in effect prior to May 
1, 2003.  Because the Board did not develop evidence in this 
case, (rather, the RO did), the holdings in the DAV case are 
inconsequential in this particular appeal.  Further, although 
the veteran recently submitted additional treatment records 
directly to the Board, he also submitted the appropriate 
waiver of RO jurisdiction.  

Additionally, the RO obtained the veteran's service medical 
records (SMRs) and, to the extent possible, his post-service 
medical records, where available.  The RO also had him 
examined, exhaustively so, to obtain medical opinions 
concerning his skin cancer, claims of undiagnosed illness 
manifested by joint pain, and the additional questions at 
issue in this case.  38 U.S.C.A. § 5103A(d).  So VA has 
satisfied its duty to obtain all adequately identified 
records under 38 U.S.C.A. § 5103A, with respect to the issues 
at hand.  

In conclusion, under these circumstances, there is no 
reasonable possibility that additional action on VA's part 
would aid in substantiating the claim.  Therefore, further 
development and further expending of VA's resources is simply 
not warranted in this case, since the veteran has been given 
ample notice of the need to submit supporting evidence or 
argument.  He also will not be prejudiced by the Board's 
decision because VA already has fulfilled its duties, to the 
extent possible, with respect to the issues of service 
connection for a multiple joint disorder and a skin cancer 
disability.  See Bernard v. Brown, 4 Vet. App. 384 (1993).




II.  Service Connection

The veteran contends that he has developed continuous 
multiple joint pains due to an undiagnosed illness related to 
his service in the Persian Gulf War or, alternatively, as a 
residual of multiple jumps in service from helios and trucks.  
He also alleges that a cancerous skin lesion recently removed 
from his left ear was caused by exposure to the sun's rays 
while in service-either in Vietnam, the Persian Gulf, during 
his active duty for training or, alternatively, from exposure 
to Agent Orange.

A.  Applicable Laws and Regulations

Service connection may be granted for disability due to a 
disease contracted or an injury sustained while on active 
duty in the military, or for aggravation during service of a 
pre-existing condition beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  
Arthritis will be presumed to have been incurred in service 
if manifested to a compensable degree within one year after 
active service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Active military service includes active duty, any period of 
active duty for training during which the individual was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which the individual was disabled or 
died from an injury incurred or aggravated in the line of 
duty.  38 U.S.C.A. §§ 101(24), 106 (West 2002).  

In addition to the methods above, service connection also may 
be established for a qualifying chronic disability resulting 
from an undiagnosed illness which became manifest either:  
(a) during active service in the Southwest Asia theater of 
operations during the Persian Gulf War, or (b) to a 
compensable degree of at least 10 percent not later than 
December 31, 2006.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a)(1)(i).  See also 38 C.F.R. § 3.317(d).  

On June 10, 2003, VA's Undiagnosed Illness regulations were 
amended, to reflect the statutory provisions of the Veterans 
Education and Benefits Expansion Act of 2001.  In accordance 
with statutory provisions, the amendments are applied 
retroactively.  The amendments to 38 C.F.R. § 3.317 are 
applicable on and from March 1, 2002.  Since the revision to 
38 C.F.R. § 3.317 occurred during the pendency of the appeal, 
VA must consider both the former and revised criteria and 
apply the version that is "most favorable" to the veteran.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991); 
Dudnick v. Brown, 10 Vet. App. 79, 80 (1997).  In this case, 
the new version of the regulation is facially more favorable 
to the veteran, because it more broadly defines a qualifying 
chronic disability, and provides additional avenues to ease 
some evidentiary burdens in this case, infra.  Because it is 
now easier to establish service connection for an 
"undiagnosed illness," no further action on this question 
is necessary or warranted in this case, and no prejudice to 
the veteran results from the Board's consideration of the new 
regulation.  Bernard v. Brown, 4 Vet. App. 384 (1993). 

An "undiagnosed illness" is one that by history, physical 
examination and laboratory tests cannot be attributed to a 
any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  

Additionally, a "qualifying chronic disability" is defined 
as either:  (1) an undiagnosed illness, or (2) medically 
unexplained chronic multisymptoms illnesses, such as:  
Chronic Fatigue Syndrome, Fibromyalgia, Irritable bowel 
syndrome, or any other illness that the Secretary determines 
meets the criteria, and (3) any diagnosed illness that the 
Secretary determines warrants a presumption of service 
connection.  38 C.F.R. §§ 3.317(a)(2)(i)(A); (a)(2)(i)(B)(1)-
(4); and (a)(2)(i)(C).  

The supplementary information included with the new 
regulation defines the term "medically unexplained chronic 
multisymptom illness" in new § 3.317(a)(2)(ii) to mean "a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities."  However, 
"chronic multisymptom illnesses of partially understood 
etiology and pathophysiology will not be considered medically 
unexplained."  With respect to the intended distinction 
between these two groups, the Joint Explanatory Statement 
said: "[t]he Committees do not inten[d] this definition to 
assert that the cited syndromes can be clinically or 
scientifically linked to Gulf War service based on current 
evidence, nor do they intend to include chronic multisymptom 
illnesses of partially understood etiology and 
pathophysiology such as diabetes or multiple sclerosis." 

Thus, it appears that a "qualifying chronic disability" 
under 38 U.S.C.A. § 1117 now includes instances where certain 
diagnosed or assessed chronic multisymptom illnesses are 
manifested, and even now includes a diagnosed illnesses, if 
that specific type of diagnosed illness is one for which a 
presumption of service connection is available under VA 
regulation.  

As yet, VA has not identified any illness other than the 
three identified in section 202(a) as a "medically 
unexplained chronic multisymptom illness," and it is 
therefore specified in new § 3.317(a)(2)(i)(B)(1) through (3) 
that only chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome currently meet this definition.  It 
is also provided in new § 3.317(a)(2)(i)(B)(4) that the list 
may be expanded in the future when the Secretary determines 
that other illnesses meet the criteria for a "medically 
unexplained chronic multisymptom illness."  See generally, 68 
Fed. Reg. 34, 539.  

The disability at issue, however, must still be "chronic" in 
the sense that:  (1) it has existed for at least 6 months, or 
(2) has exhibited intermittent episodes of improvement or 
worsening over a 6-month period.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.  

Additionally, this chronic disability must still be exhibited 
by "objective indications."  38 U.S.C.A. § 3.317(a)(1).  
This includes both "signs," and other indicators that are 
"non-medical," but capable of independent verification.  
38 C.F.R. § 3.317(a)(1)(3); see also 38 C.F.R. § 3.317(b).  

For VA purposes, the Persian Gulf War began on August 2, 
1990.  38 U.S.C.A. § 101(33).  

Even after the consideration afforded above, however, 
compensation will not be paid if:  (1) there is affirmative 
evidence that an undiagnosed illness either was not incurred 
during active service, or (2) there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event, or (3) if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. 
§ 3.317(c).  

B.  Service Connection for Multiple Joint Pain

The veteran claims that he did develop multiple joint pain 
while serving in the Persian Gulf War, in the Southwest 
theater of operations.  The constant pain has continued in 
his ankles, knees, lumbar spine, cervical spine, and left 
shoulder.  

Although the treatment records show the veteran was evaluated 
for these complaints of multiple joint pain, both during and 
since service, there is no evidence they are either related 
to service, can be presumed to be related to service under 
38 C.F.R. §§ 3.307, 3.309, or are otherwise due to an 
undiagnosed illness related to service under the provisions 
of 38 C.F.R. § 3.317.  

The veteran's multiple strains, pains, and complaints of 
joint pain have been variously attributed to his sleeping 
position in his tent (postural strain, in April 1991), a 
right ankle sprain (in January 1991), and early degenerative 
changes, i.e., arthritis (in March 1996).  The May 1997 
radiograph reports also show that he had degenerative disk 
disease.  These are all known diagnoses.

After an extensive clinical work-up, including multiple 
physical examinations, repeated laboratory, diagnostic, and 
other imaging and special studies, the veteran was 
specifically diagnosed with multiple joint pain that was 
secondary to his arthritis (May 8, 1997, VA neurological 
examination report.)  Additionally, although he was diagnosed 
with a low back strain during his May 12, 1997 VA orthopedic 
examination, the objective clinical evaluation of his neck 
and knees was normal.  So the diagnosis was by history only, 
meaning that he at one time had this disorder but did not by 
the time of that evaluation.  The Board finds these 
orthopedic and neurological examinations most significant of 
the issues at hand in the instant case, because they were 
conducted at a time when the veteran was extensively 
evaluated for his claimed conditions, because they are the 
first examinations of record to take the veteran's 
contentions into account, and because they are particularly 
responsive to the particular questions at hand.  

Thus, although the March 1999 VA examination report shows 
various diagnoses of "unknown etiology," the Board finds 
that this report is of little probative value.  It is not as 
detailed or thorough as the above reports and does not 
reflect the extensive work-up that accompanied the earlier 
examinations.  Prejean v. West, 13 Vet. App. 444 (2000).  
Similarly, the May 1999 Gulf War Survey, in addition to 
stating that its contents do not reflect a comprehensive 
medical examination, but rather a study protocol, also 
reflects multiple inaccurate factual premises in the 
recitation of the veteran's medical history.  This 
information largely conflicts with the veteran's earlier 
November 1997 testimony, and the Board specifically finds 
that testimony credible.  Therefore, the May 1999 report is 
also of little probative value for these reasons.  

Additionally, although an April 1991 service medical record 
(SMR) includes an assessment of "back pain of unclear 
etiology," further work-up was immediately completed, and 
the physical therapy notes of the same date show that the 
veteran's subjective complaints of back pain were, in fact, 
attributed to his postural strain from his sleeping position 
in his tent.  Although the veteran currently recollects 
having various joint pains continuously, or intermittently 
since service, the record shows that he was medically cleared 
for release from active duty in April 1991, and that his 
reserve examinations largely show that he had no such joint 
problems.  In fact, although his January 1995 reserve 
examination report shows that his lower extremities were 
considered abnormal, the examiner clarified that the veteran 
had only a history of a swollen knee while in the Gulf.  



The veteran recently submitted additional treatment records 
directly to the Board (with the appropriate waiver of RO 
jurisdiction to consider these records initially). However, 
these records merely show current treatment for joint pain, 
not any nexus between the pain, the previously diagnosed 
arthritis, and service.  

The Board is mindful that the veteran believes that he 
developed a joint disorder during his active service in the 
Persian Gulf War, however, the objective medical evidence 
shows otherwise.  First, although the veteran recollects 
having joint pain constantly, the evidence shows that his 
pains resolved after the associated diagnoses-such as the 
flu or his right ankle sprain.  Currently, no objective 
indications of knee, right ankle or left shoulder disability 
are found.  Further, the veteran's neck and back pain has 
been attributed to a known clinical diagnosis and, therefore, 
are not an "undiagnosed illness" under 38 C.F.R. § 3.317.  
Thus, in order for service connection for a back or neck 
disorder to be established, the evidence would have to show 
either a medical nexus directly to a period of service, or 
that the veteran developed arthritis within one year of 
active duty, or ACDUTRA.  The record does not so reflect, 
however.  

Although early degenerative changes in the veteran's cervical 
spine were shown as early as March 1996, and although 
arthritis was diagnosed in May 1997, there is no competent 
medical evidence showing a connection to service.  
Additionally, the veteran is not shown to have developed 
arthritis within one year of his active service, which ended 
in May 1991.  Although he subsequently had periods of 
inactive duty training (INACDUTRA) in the Army National Guard 
since that time, there is no evidence that an injury occurred 
which led to a multiple joint pain illness.  (The Board notes 
that the veteran's claim of service connection for a distinct 
and separate back disability is subject to the REMAND order 
below.)

The veteran has submitted lay statements from his wife, 
brother, and a fellow solider.  These lay statements are 
consistent in that they describe the veteran's symptomatology 
during and since service.  See Layno v. Brown, 6 Vet. 
App. 465 (1994).  But they do not serve as competent medical 
evidence and, therefore, cannot establish a medical diagnosis 
or nexus to service.  This must be done by a medical 
professional.  See Espiritu v. Derwinski, 2 Vet App 492 
(1992); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Additionally, although the veteran submitted several articles 
on the Gulf War, none of these articles pertains to the 
veteran or his conditions at issue in any relevant manner, 
and this evidence is consequently of little probative value.  
See, e.g., Wallin v. West, 11 Vet. App. 509, 514 (1998) 
(treatise evidence must discuss generic relationships with a 
degree of certainty such that under the facts of the specific 
case there is at least a plausible causality based on 
objective facts rather than on unsubstantiated lay opinion).  
See also Timberlake v. Gober, 14 Vet. App. 122, 130 (2000), 
citing Hensley v. West, 212 F.3d 1255, 1265 
(Fed. Cir. 2000)).

Therefore, because the preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt rule is 
not for application, and the claim must be denied.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

C.  Service Connection for Skin Cancer

The veteran claims that he has squamous cell skin cancer on 
his neck, forehead, both cheeks, and behind his ears as a 
result of sun exposure while in Vietnam and Saudi Arabia, and 
that he also was exposed to toxic herbicides while in 
Vietnam, including Agent Orange.

Although private pathology reports dated in April 1997 reveal 
that the veteran had squamous cell carcinoma excised from his 
posterior left ear, there is no evidence of a current skin 
cancer disability of the neck, forehead, cheeks, or even 
behind either ear.

Recent diagnoses, also dated April 1997, reveal the veteran 
had eczema.  His private dermatologist specifically stated, 
as part of the skin cancer screening examination, that no 
significant lesions were seen, and that only benign nevi or 
dermatofibromas were manifested.  The veteran also received 
diagnoses of folliculitis and alopecia in May 1997.  

In November 1997, the veteran testified that he would obtain 
a nexus statement from his private dermatologist showing that 
his previous skin cancer was due to 
in-service sun exposure or Agent Orange exposure.  However, 
this physician stated in a letter that same month that, 
although the veteran told him he was worried about sun 
exposure and possible Agent Orange exposure in service and 
resultant current disability-and although excess sun 
exposure can be linked to skin cancer-whether the veteran's 
history of skin cancer to the left ear could be linked to 
sun exposure in service was not a determination that the 
dermatologist could make, as it was not his area of 
expertise.  An opinion, such as this, is reduced in probative 
value if the medical issue requires specialized knowledge or 
expertise that the physician in question simply does not 
have-which here he readily admits.  See Black v. Brown, 10 
Vet. App. 279 (1997); Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  And while an accurate determination of 
etiology is not a condition precedent to granting service 
connection, nor is definite etiology or obvious etiology, a 
doctor's opinion phrased in equivocal terms that essentially 
amount to no more than "may or may not" is an insufficient 
basis for an award of service connection.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Winsett v. West, 11 Vet. 
App. 420, 424 (1998).  Furthermore, this physician diagnosed 
the veteran's current skin rashes as eczema and attributed 
them most likely to the condition of his own skin, and not to 
any previous exposure he may have had while in the military.  
Also bear in mind that his informal claims for additional 
skin disorders have been referred to the RO for appropriate 
development and consideration.

Although the veteran recently submitted his current treatment 
records to the Board (with an appropriate wavier), these do 
not reflect that he has a current skin cancer disability, but 
instead, that he had a history of one.  The absence of a 
current skin cancer disability, much less a relationship of 
it to service, is fatal to the claim.  Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C. § 1110 (formerly § 310).  In the absence of 
proof of present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also 
Degmetich v. Brown, 104 F.3d 1328 (1997) (interpreting 38 
U.S.C.A. § 1131 as requiring the existence of a present 
disability for VA compensation purposes); Wamhoff v. Brown, 8 
Vet. App. 517, 521 (1996).  This being the case, the law, 
and not the facts, is dispositive of the issue, so the claim 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

Because the veteran's claim is denied as a matter of law, 
there is no need to reach the potential subissues of whether 
his skin cancer would be considered an injury (as opposed to 
a disease) within the meaning of VA law and regulation so 
that any nexus to INACDUTRA would not be precluded by 
operation of law.  The Board notes that the veteran also does 
not have any diagnosed disorder that would afford him the 
presumptions for herbicide exposed veterans under 38 C.F.R. 
§ 3.309.  Finally, because his eczema and other skin 
disorders are diagnosed, there is no evidence of an 
undiagnosed illness to consider.  

ORDER

Service connection for a multiple joint disorder is denied.  

Service connection for skin cancer is denied.  

REMAND

The veteran claims that he originally injured his back in 
Vietnam, lifting heavy artillery.  US Army National Guard 
records subsequent to that period do not show that he had a 
chronic back condition.  However, they do show that he 
suffered what was characterized as a back injury in April 
1996, while on active duty for training (ACDUTRA).  The line 
of duty reports show that although the veteran's back 
problems were found to pre-exist that period of ACDUTRA, the 
examiner also noted that the veteran's condition was 
aggravated.  The veteran also states he also injured his back 
in Saudi Arabia lifting heavy sandbags, and has continuing 
back pain, limitation of motion, and lack of strength.  He 
has been assessed with degenerative changes via radiographs.  
The Board determines that an opinion by a medical 
professional is necessary in this case.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); Colvin v. Derwinski, 1 Vet. App. 171 
(1991); 38 U.S.C.A. § 5103A(d); Charles v. Principi, 16 Vet. 
App. 370 (2002).  

In addition, the veteran claimed in a March 2000 VA Form 21-
4138 that he was provided a VA sleep study, but that it is 
not of record.  Although it appears such a study may have one 
time been contemplated, a recent study was apparently not 
performed due to a VA scheduling error.  Thus, more 
development on the issues of service connection for disorders 
manifested by insomnia and fatigue, apart from the already 
service-connected PTSD, is also required prior to appellate 
review.  Additionally, because the issue of service 
connection for a disorder manifested by memory loss may be 
inextricably intertwined with these issues, that issue is 
being deferred until the pending averred sleep study evidence 
issue is resolved.  See, e.g., Kellar v. Brown, 6 Vet. App. 
157 (1994).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Ask the veteran where and when his sleep 
study was performed.  Get the necessary 
releases, as applicable, and obtain those 
records if they exist.  If not, schedule him 
for a sleep study.  

2.  In the event that any claimed relevant 
records, government or private, do not exist, 
obtain a statement from the custodian of 
records to that effect, and (A) inform the 
veteran which records were not obtained, 
(B) tell him what efforts were expended in 
obtaining them, and (C) inform him what will 
happen next with his claim as a result.  

3.  Schedule a VA examination of the veteran's 
low back, with a records review and opinion.  
Send the VA examiner the claims file, a copy 
of this REMAND, and ask him to provide 
a medical opinion responding to the following 
questions:  (1) the veteran claims strains in 
service, injuries, as well as repeated jumping 
from helios and trucks.  Is there current back 
disability due to any period of service?  (2)  
If current back disorder is unrelated to 
service, is there any current back disability 
that was permanently "aggravated beyond the 
natural progression of the disease" by 
service?  38 U.S.C.A. § 1153.  

4.  Readjudicate the claims in light of any 
additional evidence obtained.  If evidence has 
been received, and the claims continue to be 
denied, send the veteran and his 
representative an appropriate Supplemental 
Statement of the Case (SSOC) and give them an 
opportunity to respond before returning the 
case to the Board.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


